Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 19, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct.
*879Claimant, chief counsel for a title abstract company, left his position after being convicted of mail fraud. The Board denied his application for unemployment insurance benefits on the ground that he lost his employment through misconduct. Claimant challenges this decision, arguing, inter alia, that his felony conviction was not "in connection with” his employment (Labor Law § 593 [4]) and, therefore, the Board should not have disqualified him from receiving benefits. We disagree. Claimant was convicted of submitting a false insurance claim. Inasmuch as his employer exercised the fiduciary function of holding money during title closings as part of its business, we agree with the Board that claimant’s conviction reflected adversely on his employer’s integrity (see, Matter of Markowitz [New York City Human Resources Admin.—Roberts], 94 AD2d 155). Consequently, we decline to disturb the Board’s decision.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.